FINAL JUDGMENT
This case coming on to be heard and being heard before Judges, A. M. Noble, Molioo and Leaana, on the 19th day of November, 1919, and it appearing to the Court that all matters in dispute have been amicably settled by the parties to this action.
It is therefore, ordered, considered and adjudged, with and by the consent of the parties, Plaintiff and Defendants, that the said Sitaua, is by and with the consent of the members of the TOILOLO family permitted to register himself in the records of “Matai Titles” in the office of the Secretary of Native Affairs of American Samoa, under the “matai” name “Toilolo,” of the village of Fagali’i.
*314It is further ordered, considered and adjudged that the cost, $20.00 shall be divided equally between Plaintiffs and Defendants.
This the 19th day of November, 1919.